AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

 

UNITED STATES DISTRICT COURT

Fit an

Eastern District of California

 

AP '

UNITED sTATEs oF AMERICA, CLE R l 5 2079

) EAsTE§h<bUS:?-/i#§m/'

) BY l TR/CTOFCTCOURT

v. CAL/FOHN,

) Case No 1-19 MJ 82 sAB ED“"C"H A

) ' ` _ _
ELENA CASTILLO )

Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement l

I, ELENA CASTILLO (defendant), agree to follow every order of this court, or any l

 

court that considers this case, and I further agree that this bond may be forfeited if l fail:
( §§ ) to appear for court proceedings;
( § ) if convicted, to surrender to serve a sentence that the court may impose; or
( 333 ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

 

 

Type of Bond
( `y__; ) (l) This is a personal recognizance bond,
( H`:' ) (2) This is an unsecured bond of $ , with net worth Of; $
( l““ ) (3) This is a secured bond of $ , Secured by:
( rw:: ) (a) $ , in cash deposited with the court.

( l“" ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it-such as a lien, mortgage, or loan - and attach proof of

ownership and value):

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

n § ) (C) a bail bond With a SOlVCIlt Sut`ety (attach a copy of the bail bond, or describe it and identijj) the surety)!

 

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including

interest and costs.

 

 

 

‘/i")"i/ /MJ\- ga 365 LtSA a §’/e,% [QS~,<,//@

AO l99C (Rev. 09/08-EDCA[Fresno]) Advice of`Penalties Page "____ _ n of _;_ _ _Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: 7
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTlONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment ls an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment ls an additional prison term of not more than one year. This sentence will be
consecutive (i e., in addition to) to any other sentence you receive.

lt 1s a crime punishable by up to ten years in prison, and a $250, 000 fme, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or infonnant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $lOO, 000 or imprisoned not more than one year, or both.

A term of' 1mprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result 1n the forfeiture of any bond posted.

Acknowledgment of the Def'endant
l acknowledge that l am the defendant in this case and that l am aware of the conditions of release l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above. -

ie?<.€ww` L,Q¢//LDZ>

Defendant 's Signature

 

 

 

 

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.

m ______;Li __1;/1*°\__,~ §i § …

tr (LQ @`4`@€6@¥3_ U¢S. /ll\'i\\§'lfwl` jd‘l§(\-c

Piinted name and title

    

DlSTRlBUTlON: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

